Title: To Thomas Jefferson from Hugh Williamson, 3 March 1798
From: Williamson, Hugh
To: Jefferson, Thomas


          
            Dear Sir
            New York 3rd March 1798
          
          The Letter you did me the favour to write on the 11th: ult: had been left at my lodging by the Penny Post and was handed me on my return to this City. The Report of the Committee I have returned to be forwarded to whom it concerns in the State of Tennessee on Cumberland River.
          Congress as I observe or rather the House of Reps. have given leave to bring in a Bill to repeal the Stamp Act, not as I presume because money is not wanted, but some People object, by antient Prejudice to the Word, Stamp Act. Is it probable that a Tax less oppressive or more tolerable in its Operation will be substituted to the Stamp Tax. I think recourse will be had to a Tax infinitely more severe in its operation, a land Tax. And that Tax will be adopted meerly to save the trouble of devising a more complex System, or to save trouble in legislating.
          I took it into my head last spring before the stamp Act was brought forward to attempt a Scheme for raising 2 or 3 million of Dollars ⅌ Annum by a Tax not oppressive to [the] poor in any possible Case and a Measure, the object of my constant wishes, that would lessen our Dependence upon England and assist in stopping that destructive Drain of our vital Strength the universal Use of English Manufactures. The shirt that Dejanira gave Hercules did not poison him more effectually than English Cloaths do the Americans in all their political morals. My plan  was an Excise on foreign Cloaths. It was published in Careys News Paper last Summer, perhaps on the second or third week of the Extra session of Congress. I am Dr sir
          With great Esteem Your friend & servt
          
            Hu Williamson
          
        